DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.

Response to Arguments
Claims 12-15 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 13-15 stand rejected under Section 112(b) for indefiniteness.  Claims 5-16 stand objected to for informalities.  Claims 22, 23, and 28 stand withdrawn.  Claims 1-4, 17-21, 24-26, and 28-32 stand allowed, with claims 5-11 and 16 being allowable once the informalities were addressed.  
Applicants amended claims 1, 5, 8, and 12, amending claim 12 by placing the claim in independent form and by making further amendments to the claim.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objections:  Applicants’ amendments to claims 5 and 8 address the previously noted objections and are accepted and entered.  No new matter has been added.  The objections based on these claims are withdrawn.  As for the objection to claim 12, the claim has been amended such that the objection is moot.  Therefore, the objection is withdrawn as moot.
Section 112(b) rejections: Applicants’ amendments to claim 12 render the previous set of rejections moot.  These rejections are withdrawn.
Section 112(a) rejections: Applicants’ amendments to claim 12 render the previous set of rejections moot.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  However, the current language of claim 12 is such that a new set of Section 112 rejections and claim objections are included with this office action, as noted below.  A review of the claim language resulted in additional claim objections and Section 112(b) rejections, mostly for missing antecedent basis.  These are also noted below.

Claim Objections
Claims 12-16 and 29-32 are objected to because of the following informalities:
Claim 12, line 21: Provide antecedent basis for “the multiple conductive lines” that are in the second bending area.
Claims 13-15 are objected to for depending from claim 12.
Claim 16, line 1: After “is”, add “capable of being”.
Claim 29, line 2: Change “the multi-wiring” to “multiple wirings of the multi-wiring shape”.
Claim 29, line 3: Delete “the area of”.  There is no antecedent basis for “the area”.
Claim 30, line 2: Delete “the area of”.  There is no antecedent basis for “the area”.
Claim 31, line 2: Delete “the area of”.  There is no antecedent basis for “the area”.
Claim 32, line 3: After “first wiring”, add “portion”, to make the term consistent with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12:  Applicants define a plurality of wirings, each of the plurality of wirings including a first wiring portion in the first bending area having a first shape, a second wiring portion in the second bending area being electrically connected to the first wiring portion in the bending area, the second wiring portion having a second shape that is different from the first shape; and a third wiring portion in the third bending area being electrically connected to the first wiring portion and the second wiring portion in the bending area, the third wiring portion having a third shape that is different from the first shape and the second shape.  The bending area is defined as including a first bending area, a second bending area, and a third bending area.  However, the physical relationship between the first, second, and third bending areas is not defined.  (Compare with claim 20.)  Thus, the order may be (a) first, second, third bending areas; (b) first, third, second bending areas; (c) second, first, third bending areas; (d) second, third, first bending areas; (e) third, first, second bending areas; (f) third, second, first bending areas.  While the order of the first bending area and either the second or third bending areas is supported by the originally filed application, other embodiments are not supported by the originally filed application.  Because these other embodiments are not within the scope of the claims, claim 12 is rejected for failing to meet the written description requirement.
Claims 13-15 are rejected for depending from claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 20, 21, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12: This claim is rejected on several bases.  First, claim 12 refers to “the multiple conductive lines” in line 21.  However, there is no antecedent basis for the multiple conductive lines in the second bending area.  Because no antecedent basis is present, claim 12 is rejected as indefinite.
Second, claim 12 defines a plurality of wirings, each of the plurality of wirings including a first wiring portion in the first bending area, a second wiring portion in the second bending area, and a third wiring portion in the third bending area in lines 12, 13, and 16.  Claim 12 later defines the plurality of wirings in the second bending area as being branched and including a bridge line connecting the multiple conductive lines.  However, the claim language is unclear whether the plurality of wirings in the second bending area that are branched and have the bridge line are the same as the second wiring portion defined in line 13, or are separate.  Because this claim language is unclear, claim 12 is rejected as indefinite.
Third, claim 12 also defines the plurality of wirings in the third bending area as being branched so as to include at least a portion having multiple conductive lines running in parallel and at least one bridge line connecting the multiple conductive lines.  However, the claim language is unclear whether the plurality of wirings in the third bending area that are branched and have the bridge line are the same as the third wiring portion defined in line 16, or are separate.  Because this claim language is unclear, claim 12 is rejected as indefinite.
Lastly, this claim refers to wirings being “on” something, such as the flexible substrate, line 10, and wirings being “in” something, for example, the first through third bending areas, lines 12, 13, and 16.  When a different claim term—“on” vs. “in”—is used, the claim is typically considered to be interpreted differently.  However, it is unclear whether applicants intend this language (“on” vs. “in”) to be interpreted differently.  Compare with claim 1, line 15.  Because the claim language is unclear, claim 12 is rejected as indefinite.
Claims 13-15 are rejected for depending from rejected base claim 12.
Regarding claim 20:  This claim refers to wirings being “on” something, such as the flexible substrate, line 8, but in line 21, the third wiring is referred to as being “in” the third bending area.  When a different claim term—“on” vs. “in”—is used, the claim is typically considered to be interpreted differently.  However, it is unclear whether applicants intend this language (“on” vs. “in”) to be interpreted differently.  Compare with claim 1, line 15.  Because the claim language is unclear, claim 20 is rejected as indefinite.
Claim 21 is rejected for depending from claim 20. 
Regarding claim 29, which depends from claim 28, which depends from claim 25: This claim refers to “the area” in line 3.  However, there is no antecedent basis for the area in claims 25, 28, and 29.  Because no antecedent basis is present, claim 29 is rejected as indefinite.
Regarding claim 30, which depends from claim 28, which depends from claim 25: This claim refers to “the area” in line 2.  However, there is no antecedent basis for the area in claims 25, 28, and 30.  Because no antecedent basis is present, claim 30 is rejected as indefinite.
Regarding claim 31, which depends from claim 28, which depends from claim 25: This claim refers to “the area” in line 2.  However, there is no antecedent basis for the area in claims 25, 28, and 31.  Because no antecedent basis is present, claim 31 is rejected as indefinite.

Allowable Subject Matter
Claims 1-11, 17-19, and 24-26, and 28 are allowed.
Claims 20, 21, and 29-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and in the case of claims  29-31, the informalities were addressed.
Claims 16 and 32 would be allowable if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein at least one wiring of the plurality of wirings is branched on the bending area so as to include at least a portion having multiple conductive lines running in parallel and at least one bridge line connecting the multiple conductive lines”, in combination with the remaining limitations of the claim.
With regard to claims 2-11, 16, 17, 24, and 32: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “the second wiring portions has a plurality of holes”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable due to its dependency from claim 18 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “each of the plurality of wirings includes a third wiring in the third bending area and having a third shape that is different from the first shape and the second shape”, in combination with the remaining limitations of the claim.
With regard to claim 21: The claim has been found allowable due to its dependency from claim 20 above.
With regard to claim 25: The claim has been found allowable because the prior art of record does not disclose “the bending area including: a first curvature area bent with a first curvature; and a second curvature area between the first curvature area and each of the first area and the second area and bent with a second curvature that is different from the first curvature; a display in the first area of the substrate; and a plurality of wirings extending in a direction crossing the bending axis and passing through the bending area, each of the plurality of wirings having a first shape in the first curvature area and having a second shape that is different from the first shape in the second curvature area”, in combination with the remaining limitations of the claim.
With regard to claims 26 and 28-31: The claims have been found allowable due to their dependency from claim 25 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897